DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2022 has been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  in line 2 there appears to be an extraneous word "gear".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 8, it is stated that there is a recessed portion of the transmitting rotation portion, however, it appears that this recessed portion should be in the transmitted rotation portion, since the transmitting protrusion would be engaged with a recess.  Further, clarification is needed.
In claim 3, line 4 it is stated that the transmitting rotation portion is disposed at the transmission gear.  It is unclear as to what “at” the transmission gear means.  If it is part of the transmission gear this should be clarified.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0370422 to Bessho et al.
Regarding claim 1, the Bessho publication teaches a gear transmission comprising: a speed changing section 51 comprising a speed changing gear 61, 62 for setting a speed stage and a shift gear 73, 74 slidably mounted on a rotation support shaft and operated to engage and disengage with the speed changing gear, the speed changing section configured to speed-change inputted power and to output resultant power via the rotation support shaft 51; and a transmission mechanism 84 configured to output the power of the rotation support shaft to a traveling device, the transmission mechanism having a transmission flexibility portion allowing free rotation of the rotation support shaft by a set rotational angle.  There is free play in the mechanism 84 that allows for movement, this is interpreted as a set rotation angle.  See paragraph 0082 and Figs. 3 and 4.  The transmission mechanism comprises: a rotation transmission shaft (shaft that gear 41 is connected to in Fig. 2) operably coupled to the rotation support shaft 51 via a gear coupling mechanism (this is interpreted as the gear train between shaft 51 including shaft 52 and the gears thereon and the gears on the shaft that gear 41 is on); a front wheel output shaft 82 coupled to the rotation transmission shaft for outputting power of the rotation transmission shaft to a front wheel 11 as the traveling device; and a rear wheel differential mechanism 31 coupled to the rotation transmission shaft for outputting power of the rotation transmission shaft to a rear wheel 12 as the traveling device; and wherein the transmission flexibility portion 84 is provided at a portion of the rotation transmission shaft to which portion the gear coupling mechanism is coupled.  See Fig. 2.
Regarding claim 2, as best understood by the examiner, the transmission flexibility portion includes: a transmitted rotation portion 79 disposed at the rotation transmission shaft 80; and a transmitting rotation portion 78 configured to transmit power from the gear coupling mechanism to the transmitted rotation portion, and the transmitted rotation portion 79 includes a transmitting protrusion 86 engaged in a recessed portion 85 of the transmitting rotation portion so as to allow positional displacement between the recessed portion and the transmitting protrusion.  See Figs. 3 and 4 and paragraphs 0080-0083.
Regarding claim 3, 3. The gear transmission according to claim 2, wherein: the transmission mechanism further comprises a transmission gear 78 coupled with the rotation support shaft 80, and the transmitting rotation portion 84 is disposed at the transmission gear 78.  See Fig. 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2022/0194224 to Yoon et al. teaches a dog clutch.
U.S. Publication No. 2022/0161653 to Fujii teaches an all wheel drive mechanism with various gear trains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655